Citation Nr: 9902756	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-08 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945, from December 1946 to October 1949, and from 
October 1950 to July 1951.

This matter is currently before the Board of Veterans 
Appeals (BVA or Board) on appeal from a March 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.   


FINDING OF FACT

The claim of entitlement to service connection for a dental 
disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a dental 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).	


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not 
determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  Id. 

Further, service connection will be granted for disease or 
injury of individual teeth and of the investing tissues, 
shown by the evidence to have been incurred in or aggravated 
by service.  38 C.F.R. § 3.381(a) (1998).  Gingivitis is not 
considered a ratable disease entity for VA purposes.  38 
C.F.R. § 3.382(c) (1998).  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea) and Vincents stomatitis are 
not disabling conditions.  38 C.F.R. § 4.149 (1998).

To receive VA outpatient dental treatment, a veteran must 
qualify under one of the categories of 38 U.S.C.A. § 1712(b) 
(West 1991) and 38 C.F.R. § 17.161 (1998). Generally, 
veterans are eligible for a one-time correction of 
noncompensable service-connected dental conditions, the 
application for such treatment must have been filed within 
one year after his separation from honorable active service.  
Id.

Exceptions to the general rule permit outpatient dental 
treatment for veterans with compensable service-connected 
dental conditions; former prisoners of war; those having 
dental conditions which are associated with an aggravating 
service-connected medical disability; veterans having 
service-connected conditions rated 100 percent disabling; 
those having dental conditions which are clinically 
determined to be complicating a medical condition currently 
being treated by the VA; and certain Chapter 31 vocational 
rehabilitation trainees.  Id.

However, the threshold question which must be answered in 
this case is whether the veteran has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be 
evidence of an incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) and 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Lastly, 
there must be evidence of a nexus or relationship between the 
in service injury or disease and the current disorder, as 
shown through medical evidence.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995) and Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).   In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Service medical records, dated from October 1942 to July 
1951, indicate that the veteran had missing teeth and was 
treated for cavities.  The service medical records do not 
reveal that the appellant sustained any dental trauma while 
on active duty.

In a March 1951 dental rating, the veteran was granted 
entitlement to VA outpatient dental treatment for teeth 
numbers 10, 11 and 19. 

An August 1953 VA dental record also showed that the veteran 
had missing teeth and was treated for cavities. 

In June 1961, outpatient dental treatment was denied, the 
appellant was noted to have previously received treatment for 
his service connected teeth or dental condition, and further 
treatment was not authorized.

In the present case, service medical records show that the 
veteran had missing teeth and was treated for cavities, 
however, the evidence regarding a dental disorder fails to 
show a disability for which compensation may be established.  
In this respect, the veteran claims that subsequent to 
service, his teeth continued to deteriorate until 1959 when 
all of his teeth were removed and dentures were fitted.  No 
competent evidence has been presented, however, linking the 
basis for this removal to a compensable disease or injury 
which was incurred or aggravated inservice.  There is also no 
evidence of bone loss as a result of compensable inservice 
trauma or disease.  As noted above, loss of teeth due to the 
alveolar process as a result of periodontal disease is not 
considered disabling for VA purposes, and as also noted 
above, the appellant was previously provided his one-time 
correction of a noncompensable dental condition.  The 
appellant does not meet any other classification requirement 
under 38 C.F.R. § 17.161.  Hence, this claim must be denied 
as not well grounded.

As the foregoing explains the need for competent evidence of 
a current compensable disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Service connection for a dental disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
